Title: To Thomas Jefferson from James Hillhouse, [2 March 1801]
From: Hillhouse, James
To: Jefferson, Thomas



Sir,
[2 Mch. 1801]

While we congratulate you on those expressions of the public will which called you to the first Office in the United States, we cannot but lament the loss of that intelligence, attention and impartiality with which you have presided over our deliberations. The Senate feel themselves much gratified by the sense you have been pleased to express of their support in the performance of your late duties. Be persuaded that it will never be withheld from a Chief Magistrate, who in the exercise of his Office shall be influenced by a due regard to the honor and interest of our Country. In the confidence that your official conduct will be directed to these great objects, a confidence derived from past events, we repeat to you, Sir, the assurance of our constitutional support in your future administration.

James Hillhouse

